IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45671

STATE OF IDAHO,                                 )
                                                )   Filed: July 6, 2018
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
RONALD VAUGHN HERRERA,                          )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Elizabeth A. Allred,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Ronald Vaughn Herrera pled guilty to sexual battery of a minor. I.C. § 18-1508A(1)(c).
In exchange for his guilty plea, an additional charge was dismissed. The district court sentenced
Herrera to a unified term of twenty-five years, with a minimum period of confinement of ten
years. Herrera filed an I.C.R. 35 motion, which the district court denied. Herrera appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of

                                                1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Herrera’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Herrera’s
Rule 35 motion is affirmed.




                                             2